DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive.
Applicant argues that Pan et al [US 2018/0114800 A1] in view of Kumar et al [US 2018/0033768 A1] does not teach or discloses “a submount comprising a first face and a second face that is opposite the first face, wherein the second face of the submount forms a primary emission face of the LED pixel; at least one LED comprising a light-emitting face that is mounted on the first face of the submount; an active electrical element mounted on the first face of the submount…..wherein the encapsulant layer only covers portions of the at least one LED that are outside the light-emitting face of the at least one LED, the encapsulant layer covers portions of the active electrical element, and the encapsulant layer is arranged between the submount and the bond pads.” (see page 7-9).
Examiner disagrees:
Pan discloses a submount (Fig. 5G, 550) comprising a first face (Fig. 5G, inside of 550) and a second face (Fig. 5G, outside of 550) that is opposive the first face (Fig. 5G, inside of 550), wherein the second face of the submount forms a primary emission face (Fig. 5G, outside of 550) of the LED pixel;
 at least one LED (Fig. 5G, 512) comprising a light-emitting face that is mounted on the first face of submount (Fig. 5G, 550); an active electrical element (Fig. 5G, 524, 520, 522) on the submount (Fig. 5G, 550), wherein the at least one LED (Fig. 5G, 512) and the active electrical element (Fig. 5G, 524, 520, 522) are arranged between the submount (Fig. 5G, 550) and the primary mounting (Fig. 5G, outside of 550) face of the LED (Fig. 5G, 512) pixel (Abstract). an encapsulant layer (Fig. 5G, Encapsulant is between 550 and 500 & Paragraph [0068 & 0116 & 0047 & 0121]) on the submount (Fig. 5G, 550), wherein the encapsulant layer (Fig. 5G, Encapsulant is between 550 and 500) only covers portions of the at least one LED (Fig. 5G, 512) that are outside the light-emitting face of the at least one LED (Fig. 5G, 512), the encapsulant layer (Fig. 5G, Encapsulant is between 550 and 500 & Paragraph [0068 & 0116 & 0047 & 0121])  covers portions of the active electrical element (Fig. 5G, 524, 520, 522)

    PNG
    media_image1.png
    583
    791
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al [US 2018/0114800 A1] in view of Kumar et al [US 2018/0033768 A1] in view of Morgan et al [US 2002/0130627 A1] and further in view of Morgan [2] et al [US 2004/0160199 A1].
In regards to claim 19. Pan discloses a light emitting diode (LED) pixel (Abstract)
a submount (Fig. 5G, 550) comprising a first face (Fig. 5G, inside of 550) and a second face (Fig. 5G, outside of 550) that is opposive the first face (Fig. 5G, inside of 550), wherein the second face of the submount forms a primary emission face (Fig. 5G, outside of 550) of the LED pixel;
 at least one LED (Fig. 5G, 512) comprising a light-emitting face that is mounted on the first face of submount (Fig. 5G, 550); an active electrical element (Fig. 5G, 524, 520, 522) on the submount (Fig. 5G, 550), wherein the at least one LED (Fig. 5G, 512) and the active electrical element (Fig. 5G, 524, 520, 522) are arranged between the submount (Fig. 5G, 550) and the primary mounting (Fig. 5G, outside of 550) face of the LED (Fig. 5G, 512) pixel (Abstract). an encapsulant layer (Fig. 5G, Encapsulant is between 550 and 500 & Paragraph [0068 & 0116 & 0047 & 0121]) on the submount (Fig. 5G, 550), wherein the encapsulant layer (Fig. 5G, Encapsulant is between 550 and 500) only covers portions of the at least one LED (Fig. 5G, 512) that are outside the light-emitting face of the at least one LED (Fig. 5G, 512), the encapsulant layer (Fig. 5G, Encapsulant is between 550 and 500 & Paragraph [0068 & 0116 & 0047 & 0121])  covers portions of the active electrical element (Fig. 5G, 524, 520, 522)

    PNG
    media_image1.png
    583
    791
    media_image1.png
    Greyscale

Pan does not specify wherein electrical connections for the active electrical element comprise bond pads that are on a primary mounting face of the LED pixel; and the encapsulant layer is arranged between the submount and the bond pads.
Kumar discloses wherein the electrical connections (Fig. 6b, 622) for the active electrical element (Fig. 6e, 610 & Paragraph [0061]) comprise bond pads (Fig. 6b, 621) that are on a primary mounting face of the LED (Fig. 6e, 630) pixel (Paragraph [0022]) and the encapsulant layer (Abstract & 0024 & 0055) is arranged between the submount (Fig. 1 & Paragraph [0024]) and the bond pads (Fig. 6b, 621).

    PNG
    media_image2.png
    315
    501
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    687
    501
    media_image3.png
    Greyscale

	


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Pan with wherein electrical connections for the active electrical element comprise bond pads that are on a primary mounting face of the LED pixel; and the encapsulant layer is arranged between the submount and the bond pads for purpose of achieves a solder interconnection that is strong, robust and electrical interconnections between the chip terminals against the glass backplane as disclosed by Kumar (Paragraph [0058]).
[AltContent: arrow]
    PNG
    media_image1.png
    583
    791
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    687
    501
    media_image3.png
    Greyscale



Pan in view of Kumar does not specify a light emitting diode (LED) package comprising: at least one LED and an active electrical element configured to alter a driving condition of the at least one LED according to input signals received from an external source,
Morgan discloses a light emitting diode (LED) package (Fig. 2, 32 & Paragraph [0175]), comprising: at least one LED (Fig. 2, 32 & Paragraph [0081]); and an active electrical element (Fig. 2, 34 & Paragraph [0083]) configured to alter a driving condition of the at least one LED (Fig. 2, 32 & Paragraph [0081]) according to input signals (Fig. 2, 43 to 34 & Paragraph [0096]) received from an external source (Fig. 2, 43), 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Pan in view of Kumar with a light emitting diode (LED) package comprising: at least one LED and an active electrical element configured to alter a driving condition of the at least one LED according to input signals received from an external source for purpose of selection of a particular dynamic illumination program may be indicated by temporarily modifying one or more variable parameters of the dynamic color variation program that affect the radiation generated by the light sources upon execution of the program as disclosed by Morgan (Paragraph [0063]).
Pan in view of Kumar in view of Morgan does not specify wherein the active electrical element is further configured to monitor, store, and output one or more operating conditions of the LED package to the external source.
Morgan [2] discloses wherein the active electrical element (Fig. 3, 100 & Paragraph [0171]) is further configured to monitor (Paragraph [0171]), store (Paragraph [0184]), and output one or more operating conditions of the LED package (Fig. 3, 104a-e) to the external source (Fig. 3, 300 & Paragraph [0184]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Pan in view of Kumar in view of Morgan with wherein the active electrical element is further configured to monitor, store, and output one or more operating conditions of the LED package to the external source for purpose of provide addressing schemes that enable easier relation between the physical location of a lighting unit and its virtual location by providing it a control signal and monitoring the calibration values dynamically from time to time to avoid catastrophic damage to lighting system as disclosed by Morgan [2] (Paragraph [0269 & 0171]).
In regards to claim 20. Pan in view of Kumar in view of Morgan in view of Morgan [2] discloses the LED pixel (Kumar: Paragraph [0022]) of claim 19, wherein the active electrical element comprises a thermal management element (Morgan Fig. 8, 92 & Paragraph [0129]) that is configured to at least one of monitoring and reporting (Morgan Fig. 8, 46) an operating temperature (Morgan Paragraph [0132]) of the LED package (Morgan Fig. 8, 24).
In regards to claim 21. Pan in view of Kumar in view of Morgan in view of Morgan [2] discloses the LED pixel (Kumar: Paragraph [0022]) of claim 19, wherein the active electrical element comprises a detector element (Morgan: Fig. 8, 92) that is configured to perform at least one of monitoring (Morgan: Paragraph [0129-132]) and reporting an operating voltage or current (Morgan: Paragraph [0132]) of the at least one LED (Morgan: Fig. 8, 24).
Claims 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al [US 2018/0114800 A1] in view of Kumar et al [US 2018/0033768 A1] and further in view of Morgan et al [US 2002/0130627 A1].
In regards to claim 22. Pan discloses a light emitting diode (LED) pixel (Abstract)
a submount (Fig. 5G, 550) comprising a first face (Fig. 5G, inside of 550) and a second face (Fig. 5G, outside of 550) that is opposite the first face (Fig. 5G, inside of 550); 
at least one LED (Fig. 5G, 512) comprising a light-emitting face that is mounted on the first face (Fig. 5G, inside of 550) of the submount (Fig. 5G, 550); 
an active electrical element (Fig. 5G, 524, 520, 522) mounted the first face (Fig. 5G, inside of 550) of the submount (Fig. 5G, 550), wherein the at least one LED (Fig. 5G, 512) and the active electrical element (Fig. 5G, 524, 520, 522) are arranged between the submount (Fig. 5G, 550) and the primary mounting (Fig. 5G, outside of 550) face of the LED (Fig. 5G, 512) pixel (Abstract). and an encapsulant layer (Fig. 5G, Encapsulant is between 550 and 500) on the submount (Fig. 5G, 550), wherein the encapsulant layer (Fig. 5G, Encapsulant is between 550 and 500) only covers portions of the at least one LED (Fig. 5G, 512) that are outside the light-emitting face of the at least one LED (Fig. 5G, 512), and the encapsulant layer(Fig. 5G, Encapsulant is between 550 and 500) covers portions of the active electrical element (Fig. 5G, 524, 520, 522), 

    PNG
    media_image1.png
    583
    791
    media_image1.png
    Greyscale

Pan does not specify wherein electrical connections for the active electrical element comprise bond pads that are on a primary mounting face of the LED pixel 
Kumar discloses wherein the electrical connections (Fig. 6b, 622) for the active electrical element (Fig. 6e, 610 & Paragraph [0061]) comprise bond pads (Fig. 6b, 621) that are on a primary mounting face of the LED (Fig. 6e, 630) pixel (Paragraph [0022]) and 


    PNG
    media_image2.png
    315
    501
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    687
    501
    media_image3.png
    Greyscale

	


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Pan with wherein electrical connections for the active electrical element comprise bond pads that are on a primary mounting face of the LED pixel for purpose of achieves a solder interconnection that is strong, robust and electrical interconnections between the chip terminals against the glass backplane as disclosed by Kumar (Paragraph [0058]).

[AltContent: arrow]
    PNG
    media_image1.png
    583
    791
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    687
    501
    media_image3.png
    Greyscale



Pan in view of Kumar does not specify a light emitting diode (LED) package, comprising: at least one LED; and an active electrical element configured to alter a driving condition of the at least one LED according to input signals received from an external source, wherein the active electrical element comprises a detector signal conditioning element that is configured to detect light impingement upon the LED package.
Morgan discloses a light emitting diode (LED) package (Fig. 2, 32 & Paragraph [0175]), comprising: at least one LED (Fig. 2, 32 & Paragraph [0081]); and an active electrical element (Fig. 2, 34 & Paragraph [0083]) configured to alter a driving condition of the at least one LED (Fig. 2, 32 & Paragraph [0081]) according to input signals (Fig. 2, 43 to 34 & Paragraph [0096]) received from an external source (Fig. 2, 43), wherein the active electrical element (Fig. 8) comprises a detector signal conditioning element (Fig. 8, 92 & Paragraph [0129]) that is configured to detect light impingement (Paragraph [0132]) upon the LED package (Fig. 8, 24).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Pan in view of Kumar with wherein the active electrical element comprises a detector signal conditioning element that is configured to detect light impingement upon the LED package for purpose of maintain safe operation of the light source and reduce power consumption as disclosed by Morgan in Fig. 8 using light sensor (Paragraph [0132-133]).
In regards to claim 24. Pan in view of Kumar in view of Morgan discloses the LED pixel (Kumar: Paragraph [0022]) of claim 22, wherein the at least one LED (Morgan: Fig. 8, 24) is configured to input a signal to the detector signal conditioning element (Morgan: Fig. 8, 92 & Paragraph [0129]) based on the light impingement (Morgan: Paragraph [0132]).
In regards to claim 25. Pan in view of Kumar in view of Morgan discloses the LED pixel (Kumar: Paragraph [0022]) of claim 22, wherein the at least one LED (Morgan: Fig. 8, 24) is configured to provide light emission from the LED package (Morgan: Fig. 8, 24) and input a signal to the detector signal conditioning element (Morgan: Fig. 8, 92 & Paragraph [0129]) based on the light impingement (Morgan: Paragraph [0132]).
Claim 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al [US 2018/0114800 A1] in view of Kumar et al [US 2018/0033768 A1] in view of Morgan et al [US 2002/0130627 A1] and further view of Chang et al [US 2015/0377695 A1]
In regards to claim 23. Pan in view of Kumar in view of Morgan discloses the LED pixel (Kumar: Paragraph [0022]) of claim 22, 
Pan in view of Kumar in view of Morgan does not specify wherein a photodiode is configured to input a signal to the detector signal conditioning element based on the light impingement.
Chang discloses wherein a photodiode (Fig. 20, 128) is configured to input a signal to the detector signal conditioning element (Fig. 20, 145-147) based on the light impingement (Paragraph [0216-233]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Pan in view of Kumar in view of Morgan with a photodiode is configured to input a signal to the detector signal conditioning element based on the light impingement for purpose of calibrating and compensating individual LEDs within an LED illumination device, so as to accurately maintain a desired luminous flux and a desired chromaticity for the illumination device over changes in temperature, changes in drive current and over time, as the LEDs age as disclosed by Chang (Paragraph [0015]).
In regards to claim 26. Pan in view of Kumar in view of Morgan discloses the LED pixel (Kumar: Paragraph [0022]) of claim 22, wherein the at least one LED (Morgan Fig. 8, 24) is configured to provide light emission from the LED package (Morgan Fig. 8, 24) and the detector signal conditioning elements (Morgan Fig. 8, 92 & Paragraph [0129]) configured to receive the light impingement during a setup procedure (Morgan Paragraph [0129-132]).
Pan in view of Kumar in view of Morgan does not specify wherein the at least one LED is configured to provide light emission from the LED package and the detector signal conditioning element is configured to receive a signal corresponding to the light impingement
Chang discloses wherein the at least one LED (Fig. 20, 126(a)) is configured to provide light emission from the LED package (Fig. 20, 126(a)) and the detector signal conditioning element is (Fig. 20, 145-147) configured to receive a signal corresponding to the light impingement (Paragraph [0216-233])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Pan in view of Kumar in view of Morgan with the at least one LED is configured to provide light emission from the LED package and the detector signal conditioning element is configured to receive a signal corresponding to the light impingement during a setup procedure for purpose of calibrating and compensating individual LEDs within an LED illumination device, so as to accurately maintain a desired luminous flux and a desired chromaticity for the illumination device over changes in temperature, changes in drive current and over time, as the LEDs age as disclosed by Chang (Paragraph [0015]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844